PER CURIAM.
The appellant has moved this court to modify the order of the trial court setting supersedeas bond in the amount of $110,-000. The appeal is from a money judgment in the sum of $55,000. Costs in the amount of $468.05 were taxed against the appellant.
It is contended that the order fixing the amount of the supersedeas bond is arbitrary and unreasonable. Rule 5.3(a), Florida Appellate Rules, 31 F.S.A., provides :
“Money Judgment or Decree. If the appeal is from a final money decision, judgment or decree the stay or super-sedeas shall be as of right upon the posting of the bond.”
Rule 5.7, Florida Appellate Rules, provides the conditions to be included in a bond when the judgment is for the recovery of money not secured. The condition of such bond is to satisfy the judgment or decree, or any modification not increasing the amount thereof, in full, including costs, interest and damages for delay in the event *92the appeal is dismissed or the judgment or decree is affirmed. Appeals from final judgments and final decrees are as of right and when the judgment or decree is wholly for money, the appellant is entitled as of right to a supersedeas upon giving a bond conditioned as prescribed by law. See Hussein v. Bevins, Fla.1949, 40 So.2d 452.
An order was entered fixing the amount, as well as the conditions, of the supersedeas bond, but the appellant complains that the amount is excessive. Since the judgment was wholly for money, we conclude that the order fixing the amount of the supersedeas bond in the sum of $110,000 is excessive and should be modified.
Accordingly, the order of the Circuit Court, dated December 19, 1958, setting the amount of the supersedeas bond in the sum of $110,000 is herewith modified by reducing the amount of said bond to the sum of $60,000. In all other respects said order is affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.